Title: John Stout to Thomas Jefferson, 1 October 1809
From: Stout, John
To: Jefferson, Thomas


          Sir  Buck Island Octo 1st 1809
           I have for several Days thought of returning your Book but not having the Opportunity for some time to Bring being afraid to intrust it to the Care of any other Person  I delayd Sending it untill Mr Rieves wrote to me for the use of by your approbation I return you my gratefull Thanks with the Book also knowing that you delight in instructing youth I am Persuaded that you’l do me the favour of Lending me another Book the work of Defoes entitled an Essay on Projects Mr Rieves will be kind Enough to Bring it to Milton & Sir you may depend upon it you shall not be kept out of it longer than I can read it through
          I am Sir Yr Hbl St Respectfully. John Stout
        